Citation Nr: 0603456	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1955 until July 
1958 and from September 1961 until June 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

This matter was previously before the Board in November 2000, 
August 2003 and March 2005.  On those occasions, remands were 
ordered to accomplish additional development.  At the time of 
the March 2005 remand, the Board denied claims of entitlement 
to service connection, including on a secondary basis, for a 
bilateral sacroiliac disability and a right hip disability.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
herniated nucleus pulposus, L5-S1, has been manifested by 
subjective complaints of pain, with radiation to the lower 
extremities, productive of no more than moderate limitation 
of motion, with no more than moderate neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for herniated nucleus pulposus, L5-S1, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4,71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

2.  The schedular criteria for a separate 20 percent 
evaluation for orthopedic manifestations of the service-
connected herniated nucleus pulposus, L5-S1, from September 
23, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (as in effect from September 26, 2003). 

3.  The schedular criteria for a separate 20 percent 
evaluation for neurologic manifestations of the service-
connected herniated nucleus pulposus, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524, and 8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2004 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2004 and 
September 2005 Supplemental Statements of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  


Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Analysis

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent evaluation for herniated nucleus 
pulposus, L5-S1, pursuant to Diagnostic Code 5293.  He 
contends that the severity of his spinal disability warrants 
a higher evaluation.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serves as a basis for 
an increased rating here.  Again, the veteran is rated under 
Diagnostic Code 5293.  Under that Code section, as it existed 
prior to September 23, 2002, a 60 percent rating is warranted 
for intervertebral disc syndrome with pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief. 

The competent evidence of record does establish neurologic 
deficit.  For example, 
VA examination dated in December 1997 revealed negative 
plantar reflexes, as well as decreased sense of pain on the 
left lower extremity.  Further, an examination conducted in 
conjunction with a lumbar epidural injection at the Northern 
Illinois Surgery Center in March 1999 revealed positive 
straight leg raising at 60 degrees on the right side.  There 
was also minimal spasm.  Additionally, VA outpatient 
treatment reports dated in December 1999 and March 2000 
indicated diminished deep tendon reflexes, worse on the 
right.  Leg strength was also diminished on the right.  An 
October 2000 VA record revealed complaints of low back pain 
radiating into the right leg.  The veteran claimed to have no 
strength in that leg and was unable to bend down to tie his 
shoes.  Moreover, VA examination in May 2001 revealed 
positive straight leg raise bilaterally and absent ankle 
reflexes on the right.  Also at that time, sensation was 
decreased in the lower extremities over the anterolateral 
aspect of both thighs, most closely resembling a benign 
meralgia paresthetica pattern.  There was subjective decrease 
to pinprick below the knees, but it did not clearly follow 
any established dermatomal pattern.  Finally, November 2001 
VA clinical records showed decreased Achilles reflexes and 
slight decreased sensation to pinprick.

The findings detailed above are appropriately contemplated by 
the currently assigned 40 percent evaluation under Diagnostic 
Code 5293.  The evidence does not reveal pronounced 
neurologic impairment such as to justify the next-higher 60 
percent evaluation.  Indeed, a VA outpatient treatment report 
dated in December 1997 showed no decrease in muscle power 
testing.  Deep tendon reflexes of the knee were 3+ at that 
time.  Furthermore, a VA outpatient treatment report dated in 
February 1999 noted that the veteran's deep tendon reflexes 
were equal bilaterally.  Moreover, an examination conducted 
in conjunction with a lumbar epidural injection at the 
Northern Illinois Surgery Center in March 1999 revealed no 
evidence of sensory deficit in the lower extremities.  The 
reflexes appeared to be relatively well-preserved 
bilaterally.  Finally, a November 2001 VA clinical record 
indicated 5/5 motor strength in all extremities.  Muscle tone 
was normal and there were no involuntary movements.  
Quadriceps reflexes were 2/2 at that time.  

Based on the foregoing, then, the currently assigned 40 
percent evaluation under the old version of Diagnostic Code 
5293 is found to appropriately reflect the veteran's 
disability picture during the period in question and a higher 
rating is not warranted on that basis.

The Board has also considered whether any alternate 
Diagnostic Code, as in effect  prior to September 23, 2002, 
affords the veteran an increased rating here.  In this vein, 
it is noted that neither Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, or Diagnostic Code 
5295, pertaining to lumbosacral strain, afford an evaluation 
in excess of 40 percent.  Therefore, neither of those 
Diagnostic Codes can serve as a basis for a higher rating.  
Additionally, as there is no evidence of vertebral fracture, 
Diagnostic Code 5285 does not apply.  Similarly, as there is 
no evidence of disability comparable to ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.

In sum, the 40 percent evaluation in effect for the veteran's 
service-connected herniated nucleus pulposus, L5-S1, prior to 
September 23, 2002, is appropriate and a higher rating is not 
possible. 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating due to incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
herniated nucleus pulposus, L5-S1.  As noted above, one 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  

While the medical evidence during the period in question does 
not include range of motion findings, the Board will consider 
those noted on VA examination in May 2001.  At that time, the 
veteran complained of constant low back pain aggravated by 
bending, sitting, standing or riding in a car for greater 
than one hour.  Objectively, the veteran could flex his low 
back to 85 degrees with a pulling pain across the lumbar 
region.  Extension was limited to 8 degrees from the 
vertical.  Right lateral bending was to 15 degrees from the 
vertical and left lateral bending was to 10 degrees from the 
vertical.  No postural defects were noted and the veteran 
walked well.  Heel and toe walking was intact and there was 
no fatigability or incoordination during the examination.  An 
August 2002 VA clinical record further indicated that the 
veteran was able to walk well.   

Based on the above findings, considered in conjunction with 
the objective evidence of pain on motion, the Board concludes 
that a 20 percent evaluation is warranted for moderate 
limitation of the lumbar spine under Diagnostic Code 5292.  
The consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  However, his pain does not 
warrant a rating in excess of that amount.  Indeed, the 
veteran walked well and no fatigability or incoordination was 
detected during the May 2001 VA examination. 

The Board has considered whether any alternate Diagnostic 
Codes allow for a rating in excess of 20 percent for the 
orthopedic manifestations of the veteran's herniated nucleus 
pulposus.  In this regard, Diagnostic Code 5295 affords a 40 
percent rating where the evidence shows severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  However, such has not been demonstrated here.  
Indeed, the VA examination in September 2001 showed that the 
veteran had forward flexion to 85 degrees.  Moreover, while 
that examination did reveal a mild amount of paraspinous 
muscle spasm over the right lumbar region, such symptoms 
warrant only a 20 percent evaluation under Diagnostic Code 
5295.  Moreover, no alternate Code sections afford a rating 
in excess of that amount.  Indeed, as the medical evidence 
does not demonstrate functional impairment comparable to 
vertebral fracture, Diagnostic Code 5285 does not apply.  
Likewise, as the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional limitation due to 
pain, Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected herniated nucleus pulposus, L5-S1.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8520-8530 are potentially applicable.  

As previously noted, VA examination in May 2001 revealed 
positive straight leg raise bilaterally and absent ankle 
reflexes on the right.  Also at that time, sensation was 
decreased in the lower extremities over the anterolateral 
aspect of both thighs, most closely resembling a benign 
meralgia paresthetica pattern.  There was subjective decrease 
to pinprick below the knees, but it did not clearly follow 
any established dermatomal pattern.  Additionally, November 
2001 VA clinical records showed decreased Achilles reflexes 
and slight decreased sensation to pinprick.  Moreover, 
throughout the period in question, the evidence reveals 
consistent complaints of low back pain radiating to the lower 
extremities.  

The Board finds that the medical evidence detailed above 
warrants a finding of moderate neurological manifestations of 
the veteran's service-connected herniated nucleus, L5-S1.  
However, the evidence does not support a finding of severe 
neurologic deficit.  Indeed, a November 2001 VA outpatient 
treatment report showed 5/5 motor strength in all 
extremities.  Muscle tone was normal and there were no 
involuntary movements.  Quadriceps reflexes were 2/2.  A 
subsequent August 2002 VA clinical record showed normal 
patellar reflexes bilaterally.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide only 10 percent or noncompensable 
evaluations.  Thus, the veteran is entitled to a 20 percent 
rating under Diagnostic Code 8520, 8521, 8524, or 8526 for 
the neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
herniated nucleus pulposus, L5-S1.  It has been determined 
that the veteran is entitled to a 20 percent rating under 
Diagnostic Code 5292 for his orthopedic manifestations, and 
that he is entitled to a 20 percent evaluation under 
Diagnostic Code 8520, 8521, 8524, or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  However, in the present case, the veteran is 
not service-connected for any other conditions.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 20 percent 
(neurological manifestations of his low back disability) an 
evaluation of 40 percent is derived.  This combined rating 
matches the combined 40 percent evaluation rating currently 
in effect for this period.  As the veteran is not prejudiced 
by assignment of separate evaluations for the orthopedic and 
neurologic aspects of his herniated nucleus pulposus, and as 
separate ratings may afford him a better chance of 
establishing an increase in the future, such 20 percent 
separate ratings are awarded pursuant to the revised version 
of Diagnostic Code 5293 in effect from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2005).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran enters the rating period with a 
separate 20 percent rating for the orthopedic manifestations 
of his herniated nucleus pulposus, L5-S1.  In order to 
qualify for the next-higher 40 percent evaluation under the 
general rating formula for diseases and injuries of the 
spine, the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Here, VA 
examination in July 2005 revealed thoracolumbar spine motion 
from 10 to 48 degrees, with no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance.  Thus, even considering the additional 
limitation due to factors such as pain and weakness, the 
veteran's disability picture is not consistent with the range 
of motion criteria for the next-higher 40 percent evaluation 
under the general rating formula effective September 26, 
2003.  Moreover, there is no showing of favorable ankylosis 
of the entire thoracolumbar spine, obviating the other means 
of achieving a 40 percent rating under the law as presently 
in effect.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 20 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his back disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate 20 percent evaluations for the 
orthopedic and neurologic manifestations of his herniated 
nucleus pulposus.  Again, there is no basis for separate 
evaluations in excess of those amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, L5-S1, prior to September 23, 2002, is 
denied.

Entitlement to a separate 20 percent evaluation for 
orthopedic manifestations of the veteran's herniated nucleus 
pulposus, from September 23, 2002, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
herniated nucleus pulposus, from September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


